McKinstry, J.
I concur.With respect to the action being brought in the name of the reclamation district, I add : The complaint contains a statement of facts constituting a cause of action, to enforce which the plaintiff (quasi a municipal corporation) is alone interested. It seems to be admitted that plaintiff is “ the real party in interest,” and the general rule is that an action must be brought in the name of the real party in interest. (C. C. P., § 367.) The statute has been construed as authorizing an action like the present to be commenced in the name of the people of the State. (People v. Sagar, 52 Cal. 171.) If it be conceded that the effect of the statute is to deprive plaintiff of its *59capacity to sue in its own name, the objection to its legal capacity could only be taken by special demurrer. (C. C. P. §§ 430, 434.) Nor is People v. Haggin, 57 Cal. 579, to the contrary. In that case it was assumed that the action was commenced under the Political Code, and the Political Code does not authorize such an action to be prosecuted in the name of the people of the State.